Exhibit 10(b)

FIFTH AMENDMENT

OF THE

STEPAN COMPANY 2006 INCENTIVE COMPENSATION PLAN

WHEREAS, Stepan Company (the “Company”) has established and maintains the Stepan
Company 2006 Incentive Compensation Plan (the “Plan”);

WHEREAS, the Company has reserved the right to amend the Plan in Section 5.8 by
action of the Board of Directors; and

WHEREAS, the Company now desires to amend Section 1.5 of the Plan;

NOW, THEREFORE, BE IT RESOLVED, that effective February 14, 2012, the Plan is
amended as follows:

By deleting Section 1.5 of the Plan in its entirety and inserting in lieu
thereof the following:

“1.5 Adjustments to Number of Shares Subject to the Plan. In the event of a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares), the Committee shall adjust the Plan and outstanding Awards
to preserve the benefits or potential benefits of the Plan and the Awards.
Action by the Committee may include: (i) adjustment of the number and kind of
shares which may be delivered under the Plan; (ii) adjustment of the number and
kind of shares subject to outstanding Awards; (iii) adjustment of the Option
Price of outstanding Stock Options and Stock Appreciation Rights; and (iv) any
other adjustments that the Committee determines to be equitable.

If the Company is a party to a consolidation, consummation of a merger, or a
merger in which the Company is not the surviving corporation, a transaction that
results in the acquisition of substantially all of the Company’s outstanding
stock by a single person or persons acting as a group, a sale or transfer of
substantially all of the Company’s assets or any similar transaction, then the
Committee may take any actions with respect to outstanding Awards as the
Committee deems appropriate. The Committee may take the foregoing actions under
subsection 1.5 without the consent of any Participant, and the Committee’s
determination shall be conclusive and binding on all persons for all purposes.”

IN WITNESS WHEREOF, the duly authorized officer of the Company has executed this
Fifth Amendment of the Plan on behalf of the Company and has caused its
corporate seal to be affixed this 14th day of February, 2012.

 

ATTEST:     STEPAN COMPANY By:  

     

    By:  

     

Its:  

     

    Its:  

     